Citation Nr: 1549299	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  14-18 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona



THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	John R. Worman, Esq.



ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from November 1976 to May 1985.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Phoenix, Arizona Department of Veterans Affairs (VA) Regional Office (RO).  In August 2014, the Veteran submitted additional medical evidence after the March 2014 statement of the case (SOC) was issued with a waiver of Agency of Original Jurisdiction (AOJ) initial consideration.

The Board notes that the ruling in Clemons v. Shinseki, 23 Vet. App. 1 (2009) held that the scope of a mental health disability claim includes any mental health disability that could reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of the record.  However, Clemons further held that where there is a final agency decision denying a claim based on a particular diagnosis, and subsequently a new and different psychiatric disability is submitted for VA's consideration, the new claim is distinct from those previous adjudicated final decisions and does not require reopening.  See Velez v. Shinseki, 23 Vet. App. 199, 204 (2009); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  Here, while a March 1987 rating decision denied service connection for a "mental condition", it is not shown the Veteran had a diagnosis with PTSD at the time.  A (final) August 1996 rating decision found new and material evidence had not been received to reopen a claim of service connection for major depression.  Because the AOJ had not previously adjudicated a claim of service connection for the specific diagnosis PTSD, the Board finds PTSD is a distinct disability and the new claim is distinct from those previously adjudicated by final decisions (requiring reopening).  Accordingly, the matter now before the Board is limited to service connection for PTSD.

The issue of whether new and material evidence has been received and to reopen a claim of service connection for psychiatric disabilities other than PTSD has been raised by the record (in a July 2014 private psychiatric statement), but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development of the record is needed for a proper adjudication of the of the PTSD claim.

There is conflicting evidence regarding whether or not the Veteran was exposed to the claimed stressor event during his active duty service.  In an August 2009 statement, he reported that he assigned to Instrumentation Company, USACDEC, U.S. Army, Ft. Hunter Liggett, CA between November 1984 and May 1985 (when he allegedly discovered the body of a soldier who had committed suicide).  In his October 2011 Notice of Disagreement, he provided more detail regarding the incident, specifying that he discovered the body of serviceman, W.F.W. on October 14, 1984 (which notably would be prior to his assignment to the unit identified, as he reported it)..

Attempts at verification by the AOJ have not been able to corroborate that the Veteran was present when such event occurred.  A military investigation report shows there was a suicide of serviceman W.F.W on October 14, 1984 at Ft. Hunter Liggett in California, but that the body was discovered by service members other than the Veteran.  The Veteran's service personnel records in the file reflect he was stationed at Ft. Ord in California at the time, and the Army Criminal Investigation Command Report of Investigation on the death of the serviceman does not list him as a witness.  However, in a lay statement received in August 2014 (after the AOJ found the Veteran's alleged stressor was uncorroborated), an alleged former fellow serviceman of (L.C.N.) related he was stationed with the Veteran and witnessed the discovery of the dead service member along with the Veteran.  Given how critical verification of the alleged stressor is to substantiation of the Veteran's claim, further development for verification of the alleged stressor in service is required.  Proper exhaustive verification in this case would include searching for L.C.N's service records to ascertain whether he indeed served in the same unit with the Veteran, if so, identifying their duty station, ascertaining whether that was where the death of a serviceman by suicide on October 14, 1984 occurred, and if not, whether they were temporarily detailed to such location on that date.

If the Veteran's stressor is verified, further development of medical evidence to determine whether he has PTSD based on such stressor would be necessary.  

It appears that pertinent VA treatment records may be outstanding.  A July 2009 VA record notes the Veteran reported that he had been hospitalized on several occasions in VA facilities at Phoenix, Arizona and Chillicothe, Ohio; records of his hospitalizations at those facilities are not in the claims file.  He also has reported that he had two admissions to a "high intensity general psychiatric ward" at the Phoenix VA Medical Center (MC) in 1996 and 1998 and one admission to an alcohol dependence treatment unit in 1986.  He related that at Chillicothe VAMC he was first admitted to a general intermediate psychiatric ward, then transferred to a nursing home care unit, then to a domiciliary where he stayed from November 2001 to May 2002.  As the outstanding records of VA psychiatric treatment may contain pertinent information, and are constructively of the record, they must be obtained.

Pertinent private treatment records also appear to be outstanding.  In an August 2009 statement the Veteran indicated he had PTSD diagnosed by two State doctors in 2003; records of that diagnosis and of his treatment for PTSD are not associated with the claims file.  A June 2009 general mental health note notes the Veteran's past history of psychiatric treatment, which included treatment at a state rehabilitation facility in 2003, with a cope psychiatrist from 2003 to 2006, and private therapy with Dr. Eldrige in 2003.  Another June 2009 general mental health note notes that the Veteran had PTSD diagnosed by a state psychologist, Dr. Mosko, in 2003.  Records of such treatment are not in the claims file, are likely to contain information pertinent to the matter at hand, and must be sought.

The Veteran's attorney also indicated that the Veteran began receiving Social Security Disability Insurance (SSDI) payments in 2009.  However, the claims file does not contain any records from the Social Security Administration (SSA).  As SSA records are constructively of record, and medical records underlying an award of SSA disability benefits may contain pertinent information, they must be secured.

The case is REMANDED for the following:

1. The AOJ should arrange for exhaustive development to verify the Veteran's account of discovering the body of a soldier who committed suicide.  Specifically:

a. The AOJ should conduct exhaustive development to secure for the record copies of the Veteran's complete service personnel file and complete service treatment records, to specifically include any records pertaining to the period of October 1984 to May 1985, and records of any training or duty at Ft. Hunter Liggett during this period.  The Veteran must assist in this matter by providing any further identifying information necessary.  

b. The AOJ should arrange for a search of L.C.N.'s service personnel file to determine if he served in the same unit as the Veteran.  If the information cannot be obtained by comparing the Veteran's  and L.C.N.'s service personnel records, the AOJ should exhaust all alternate means available to corroborate they served together as alleged, including but not limited to review of unit records, company rosters, etc..  The AOJ should then make a formal finding of fact whether or not they served psychiatric in the same unit.  

c. The AOJ should arrange for exhaustive development to ascertain whether or not the Veteran was stationed at, or detailed to, Ft. Hunter Liggett in on October 14, 1984, and make a formal finding of fact for the record on that threshold matter. 

2. If the Veteran and L.C.N served together and their presence at Ft. Hunter Liggett on October 14, 1984 is corroborated, the AOJ should compare the accounts in their statements with the 1984 Army Criminal Investigation Command Report of Investigation of the death of W.F.W. and make a formal finding of fact regarding the credibility of their accounts, citing to the factual data relied on for the determination. The AOJ should make a further finding for the record as to whether or not the Veteran's alleged stressor event is indeed corroborated by credible supporting evidence, citing to the factual data supporting the conclusion reached.  

3. The AOJ should secure for the record from SSA complete copies of all records pertaining to the Veteran's claims for SSA disability benefits, including copies of any/all decisions allowing and/or denying him such benefits and of all medical evidence considered.  If such records are unavailable (or are not shown to have existed), it should be so noted for the record, with explanation. 

4. The AOJ should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) private psychiatric treatment he has received, to include the two State providers who diagnosed PTSD in 2003, and to provide the releases necessary for VA to secure the records of all such evaluations and/or treatment (included from Dr. Eldridge, Dr. Mosko, and the cope psychiatrist).  

5. The AOJ should secure for the record complete copies of the clinical records of all VA psychiatric treatment the Veteran has received which are not already in the record (including reports of his psychiatric hospitalizations at VA facilities in Phoenix, Arizona in 1996 and 1998 and Chillicothe, Ohio from November 2001 to May 2002.)  If any records sought are unavailable, the reason must be explained for the record.

6. If and only if an alleged stressor event is corroborated by credible evidence, the AOJ should arrange for the Veteran to be examined by an appropriate psychologist or psychiatrist to determine whether he has PTSD based on such stressor.  The Veteran's entire record (to include this remand and the AOJ's formal findings of if the stressor event is corroborated) must be reviewed by the examiner in connection with the examination.  Following examination and interview of the Veteran and review of his record, the examiner should opine whether or not the Veteran has a diagnosis of PTSD in accordance with DSM-IV or V based on the corroborated stressor event?  If PTSD is not diagnosed, the AOJ should identify the criteria for such diagnosis found lacking.

The examiner should include rationale with the opinion, citing to supporting clinical data and/or medical literature, as deemed appropriate.

7. The AOJ should then review the record and readjudicate the claim of service connection for PTSD. If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

